Per Curiam
The above named party, referring to himself as ‘.‘Petitioner,” has filed with the clerk of this court a so-called “Petition” asking that this court allow him to file “his Verified Petition for a Writ to Modify and Judgment and Sentence” in a trial court.
There are no certified copies of any action in a trial court *708below filed with the papers, in conformity with Rule 2-35 of this court. There are no papers before this court requesting any action within the jurisdiction of this court.
The papers are ordered stricken from the files.
Note.—Reported in 158 N. E. 2d 264.